Exhibit 10.18

EXECUTION VERSION

AMENDMENT NO. 1 TO THE REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 1 TO THE REVOLVING CREDIT AGREEMENT dated as of June 12, 2017
(this “Amendment”), by and among SHAY INTERMEDIATE HOLDING II CORPORATION
(“Holdings”), PAE HOLDING CORPORATION (the “Lead Borrower”), the Subsidiary
Borrowers party hereto (the “Subsidiary Borrowers” and, together with the Lead
Borrower, the “Borrowers”), the Subsidiary Guarantors party hereto, BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), the
Collateral Agent, the Issuing Bank and the Swingline Lender under the Credit
Agreement (as defined below), each INCREASE LOAN LENDER (as defined below), each
of the other LENDERS party hereto and each of the other CREDIT PARTIES party
hereto.

WHEREAS, reference is hereby made to the Revolving Credit Agreement dated as of
October 20, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Credit
Agreement”), among Holdings, the Lead Borrower, the other Borrowers, the
Administrative Agent, the other agents, arrangers and bookrunners party thereto
and each Lender from time to time party thereto;

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Lead Borrower may
obtain Revolving Commitment Increases by, among other things, entering into an
Amendment in accordance with the terms and conditions of the Credit Agreement;

WHEREAS, the Lead Borrower has notified the Administrative Agent that it is
requesting an increase in Commitments in the amount set forth on Schedule 1
hereto (the “Revolving Commitment Increases”) pursuant to Section 2.15(b) of the
Credit Agreement;

WHEREAS, each Person identified on Schedule 1 hereto (each, an “Increase Loan
Lender”, and collectively, the “Increase Loan Lenders”) has agreed (on a several
and not a joint basis), subject to the terms and conditions set forth herein and
in the Credit Agreement, to provide a Revolving Commitment Increase in the
amount set forth opposite such Increase Loan Lender’s name on Schedule 1 hereto
(and the total amount of Revolving Commitment Increases made pursuant to this
Amendment shall be $50,000,000); and

WHEREAS, the parties hereto have indicated their willingness to amend certain
other terms of the Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby. This amendment is a “Credit
Document” as defined under the Credit Agreement.

Section 2. Amendments to Section 1.01. The following defined term shall be added
to Section 1.01 of the Credit Agreement:

“Amendment No. 1 Effective Date” shall mean June 12, 2017.



--------------------------------------------------------------------------------

Section 3. Additional Amendments to Credit Agreement.

(a) In the first paragraph of the recitals to the Credit Agreement, (i)
“$45,000,000” shall be replaced with “$100,000,000” and (ii) “$10,000,000” shall
be replaced with “$25,000,000”.

(b) In clause (b)(i) of the definition of “Borrowing Base” in the Credit
Agreement, “70%” shall be replaced with “75%”.

(c) In clause (b)(ii) of the definition of “Borrowing Base” in the Credit
Agreement, “45%” shall be replaced with “55%”.

(d) In clause (c)(i) of the definition of “Borrowing Base” in the Credit
Agreement, “20,000,000” shall be replaced with “25,000,000”.

(e) In clause (c)(ii) of the definition of “Borrowing Base” in the Credit
Agreement, “50%” shall be replaced with “65%”.

(f) In the definition of “Revolving Commitment”, replace the last sentence
therein with the following: “The aggregate amount of the Lenders’ Revolving
Commitments on the Amendment No. 1 Effective Date is $150,000,000.”

(g) In Section 2.12(a) of the Credit Agreement, “$10,000,000” shall be replaced
with “$25,000,000”.

(h) In Section 2.13(b)(A) of the Credit Agreement, “$45,000,000” shall be
replaced with “$100,000,000”.

Section 4. Revolving Commitment Increase.

(a) The Lead Borrower and each Increase Loan Lender hereby agree that, subject
to the satisfaction of the conditions in Section 7 hereof, on the Amendment
No. 1 Effective Date, the Revolving Commitment Increase of such Increase Loan
Lender shall become effective and the Revolving Commitments shall be deemed
increased by the amount of the Revolving Commitment Increases of such Increase
Loan Lenders in the amounts set forth on Schedule 1 hereto. Pursuant to
Section 2.15 of the Credit Agreement, the Revolving Commitment Increases shall
be Revolving Commitments for all purposes under the Credit Agreement and each of
the other Credit Documents and shall have terms identical to the Revolving
Commitments outstanding under the Credit Agreement immediately prior to the date
hereof (but giving effect to any amendments hereunder).

(b) Each Increase Loan Lender acknowledges and agrees that upon the Amendment No
1. Effective Date, such Increase Loan Lender shall be a “Lender” under, and for
all purposes of, the Credit Agreement and the other Credit Documents, and shall
be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder.

(c) After giving effect to such Revolving Commitment Increases, the Revolving
Commitment of each Revolving Lender shall be as set forth on Schedule 2 hereto
(and such Schedule 2 shall supersede Schedule 2.01 to the Credit Agreement).

Section 5. Reallocation. The reallocation of the Lenders’ Revolving Loans
contemplated by Section 2.15(c) of the Credit Agreement with respect to any
increase in the Revolving Commitments shall occur with respect to the Revolving
Commitment Increases contemplated hereby on the Amendment

 

-2-



--------------------------------------------------------------------------------

No. 1 Effective Date, and the Increase Loan Lenders shall make such Revolving
Loans on the Amendment No. 1 Effective Date as may be required to effectuate
such reallocation. Furthermore, on the Amendment No. 1 Effective Date, all
participations in Letters of Credit and Swingline Loans shall be reallocated pro
rata among the Lenders after giving effect to the Revolving Commitment Increases
contemplated hereby.

Section 6. Representations Correct. By its execution of this Amendment, each
Credit Party hereby certifies that:

(a) This Amendment has been duly authorized by all necessary corporate or other
organizational action and has been duly executed and delivered by each Credit
Party that is a party hereto and constitutes a legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

(b) Neither the execution, delivery or performance by any Credit Party of this
Amendment (i) will contravene any provision of any law, statute, rule or
regulation or any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except for Permitted Liens) upon any of the property or assets of any
Credit Party or any of its Restricted Subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which any
Credit Party or any of its Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound or to which it may be subject (except, in
the case of preceding clauses (i) and (ii), other than in the case of any
contravention, breach, default and/or conflict, that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Restricted Subsidiaries;

(c) Except to the extent the failure to obtain or make the same would not
reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Amendment No. 1 Effective Date and which remain in full
force and effect on the Amendment No. 1 Effective Date and (y) filings which are
necessary to perfect the security interests created under the Security
Documents), or exemption by, any governmental or public body or authority, or
any subdivision thereof, is required to be obtained or made by, or on behalf of,
any Credit Party to authorize, or is required to be obtained or made by, or on
behalf of, any Credit Party in connection with, the execution, delivery and
performance of this Amendment; and

(d) All proceeds of the Loans incurred after the Amendment No. 1 Effective Date
will be used in accordance with Section 9.11 of the Credit Agreement.

Section 7. Effectiveness. This Amendment shall become effective as of the date
hereof (the “Amendment No. 1 Effective Date”), subject to the satisfaction or
waiver of the following conditions:

(a) Counterparts of this Amendment shall have been executed and delivered by the
Lead Borrower, the Credit Parties, each Increase Loan Lender party hereto, the
Supermajority Lenders, each Issuing Bank and the Administrative Agent;

 

-3-



--------------------------------------------------------------------------------

(b) The Administrative Agent’s receipt of a duly executed certificate of an
appropriate officer of each Credit Party, certifying (i) that the copies of such
Credit Party’s certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, (x) as certified and delivered to the
Administrative Agent on the date that such Credit Party became a Credit Party,
remain in full force and effect as of the Amendment No. 1 Effective Date without
modification or amendment since such original delivery or (y) as certified as of
a recent date by the appropriate Governmental Authority of the jurisdiction of
such Credit Party’s organization or formation and attached to such officer’s
certificate, are true, correct and complete and in full force and effect as of
the Amendment No. 1 Effective Date, (ii) that the copies of such Credit Party’s
resolutions approving and adopting the Credit Documents to which it is party,
the transactions contemplated herein, and authorizing the execution and delivery
thereof, as attached to such officer’s certificate, are true, correct and
complete copies and in full force and effect as of the Amendment No. 1 Effective
Date and (iii) as to incumbency certificates identifying the officers of such
Credit Party that are authorized to execute Credit Documents and to act on such
Credit Party’s behalf in connection with the Credit Documents and who will
execute Credit Documents;

(c) The Administrative Agent shall have received certificates of good standing
or the equivalent (if any) for each Credit Party from such Credit Party’s
jurisdiction of organization or formation, in each case certified as of a recent
date by the appropriate Governmental Authority;

(d) The Administrative Agent shall have received from (i) Latham & Watkins LLP,
special counsel to the Credit Parties and (ii) Bean Kinney & Korman, P.C.,
special Virginia counsel to the Credit Parties, opinions addressed to the
Administrative Agent and each of the Lenders and dated the Amendment No. 1
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent;

(e) Each of the representations and warranties made by any Credit Party set
forth in Section 8 of the Credit Agreement or in any other Credit Document shall
be true and correct in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty) on and as
of the Amendment No. 1 Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set in any such representation
or warranty);

(f) No Event of Default has occurred and is continuing;

(g) The Administrative Agent shall have received (i) for the account of each
Increase Loan Lender, a commitment fee equal to 1.00% of the aggregate amount of
each Increase Loan Lender’s Revolving Commitment Increase and (ii) all
reasonable out-of-pocket fees and expenses of the Administrative Agent and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Arranger”), including
all invoiced fees and expenses of one primary counsel to the Administrative
Agent and the Arranger, to the extent invoiced at least two (2) Business Days
prior to the date hereof, shall have been paid or reimbursed, on or prior to the
Amendment No. 1 Effective Date;

(h) The Administrative Agent shall have received evidence reasonably
satisfactory to it that Amendment No. 1 to the First Lien Credit Agreement and
Amendment No. 1 to the Second Lien Credit Agreement shall have, or will
concurrently, become effective in accordance with their terms and the
transactions contemplated thereby shall have been, or will concurrently be,
consummated; and

(i) Each Increase Loan Lender shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, in each case, to the extent reasonably requested by such Person in
writing at least ten (10) days prior to the Amendment No. 1 Effective Date.

 

-4-



--------------------------------------------------------------------------------

Section 8. Fees Generally. All fees payable hereunder shall be in all respects
fully earned, due and payable on the Amendment No. 1 Effective Date and
non-refundable and non-creditable thereafter.

Section 9. Acknowledgments. Each Credit Party hereby expressly acknowledges the
terms of this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Credit Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby,
(ii) its guarantee of the Obligations (including, without limitation, the
Obligations that may arise pursuant to the Revolving Commitment Increases) under
the Security Documents and (iii) its grant of Liens on the Collateral to secure
the Obligations (including, without limitation, the Obligations that may arise
pursuant to the Revolving Commitment Increases) pursuant to the Security
Documents.

Section 10. Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except in accordance with Section 13.12 of the
Credit Agreement.

Section 11. Liens Unimpaired. After giving effect to this Amendment, neither the
modification of the Credit Agreement effected pursuant to this Amendment nor the
execution, delivery, performance or effectiveness of this Amendment:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document, and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or

(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

Section 12. Entire Agreement. This Amendment, the Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Credit Document. This Amendment
shall not constitute a novation of the Credit Agreement or any other Credit
Document.

Section 13. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. SECTION 13.08 OF THE CREDIT AGREEMENT
IS HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO.

Section 14. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

-5-



--------------------------------------------------------------------------------

Section 15. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
facsimile or other electronic means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

Section 16. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of Page Intentionally Left Blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SHAY INTERMEDIATE HOLDING II CORPORATION, as Holdings By:   /s/ Mary Ann Sigler
  Name: Mary Ann Sigler   Title: President and Treasurer

 

PAE HOLDING CORPORATION, as Lead Borrower By:   /s/ Mary Ann Sigler   Name: Mary
Ann Sigler   Title: President and Treasurer

 

PACIFIC ARCHITECTS AND ENGINEERS LLC, as a Borrower By:   /s/ Mary Ann Sigler  
Name: Mary Ann Sigler   Title: Vice President and Treasurer

 

PAE GOVERNMENT SERVICES, INC., as a Borrower By:   /s/ Mark Monroe   Name: Mark
Monroe   Title: Treasurer

 

PACIFIC OPERATIONS MAINTENANCE COMPANY, as a Borrower By:   /s/ Mark Monroe  
Name: Mark Monroe   Title: Treasurer

 

[Signature Page to ABL Amendment No. 1 to the Credit Agreement]



--------------------------------------------------------------------------------

PAE DESIGN AND FACILITY MANAGEMENT, as a Borrower By:   /s/ Mark Monroe   Name:
Mark Monroe   Title: Treasurer

 

PAE PROFESSIONAL SERVICES LLC, as a Borrower By:   /s/ Kevin Sullivan   Name:
Kevin Sullivan   Title: Treasurer

 

PAE LABAT-ANDERSON LLC, as a Borrower By:   /s/ Kevin Sullivan   Name: Kevin
Sullivan   Title: Treasurer

 

PAE NATIONAL SECURITY SOLUTIONS LLC, as a Borrower By:   /s/ Mark Monroe   Name:
Mark Monroe   Title: Treasurer

 

PAE JUSTICE SUPPORT, as a Borrower By:   /s/ Paul W. Cobb, Jr.   Name: Paul W.
Cobb, Jr.   Title: Vice President and Secretary

 

PAE AVIATION AND TECHNICAL SERVICES LLC, as a Borrower By:   /s/ Mark Monroe  
Name: Mark Monroe   Title: Treasurer

 

[Signature Page to ABL Amendment No. 1 to the Credit Agreement]



--------------------------------------------------------------------------------

PAE APPLIED TECHNOLOGIES LLC, as a Borrower By:   /s/ Mark Monroe   Name: Mark
Monroe   Title: Treasurer

 

PAE HANFORD LLC as a Borrower By:   /s/ Mark Monroe   Name: Mark Monroe   Title:
Treasurer

 

AFGHAN HOLDCO LLC, as a Subsidiary Guarantor By:   /s/ Paul W. Cobb, Jr.   Name:
Paul W. Cobb, Jr.   Title: Vice President and Secretary

 

DEFENSE SUPPORT SERVICES INTERNATIONAL, LLC, as a Subsidiary Guarantor By:   /s/
Paul W. Cobb, Jr.   Name: Paul W. Cobb, Jr.   Title: Vice President and
Secretary

 

DEFENSE SUPPORT SERVICES INTERNATIONAL 2 LLC, as a Subsidiary Guarantor By:  
/s/ Paul W. Cobb, Jr.   Name: Paul W. Cobb, Jr.   Title: Vice President and
Secretary

 

DEFENSE SUPPORT SERVICES INTERNATIONAL 3 LLC, as a Subsidiary Guarantor By:  
/s/ Paul W. Cobb, Jr.   Name: Paul W. Cobb, Jr.   Title: Vice President and
Secretary

 

[Signature Page to ABL Amendment No. 1 to the Credit Agreement]



--------------------------------------------------------------------------------

DYNCORP LLC as a Subsidiary Guarantor By:   /s/ Mark Monroe   Name: Mark Monroe
  Title: Treasurer

 

PAE HUMANITARIAN RESPONSE LLC, as a Subsidiary Guarantor

By: PAE Training Services, LLC

By:   /s/ Mark Monroe   Name: Mark Monroe   Title: Treasurer

 

PAE INTERNATIONAL, as a Subsidiary Guarantor By:   /s/ Mark Monroe   Name: Mark
Monroe   Title: Treasurer

 

PAE LOGISTICS LLC, as a Subsidiary Guarantor By:   /s/ Mark Monroe   Name: Mark
Monroe   Title: Treasurer

 

PAE SHIELD ACQUISITION COMPANY LLC, as a Subsidiary Guarantor By:   /s/ Kevin
Sullivan   Name: Kevin Sullivan   Title: Secretary

 

PAE TRAINING SERVICES, LLC, as a Subsidiary Guarantor By:   /s/ Mark Monroe  
Name: Mark Monroe   Title: Treasurer

 

[Signature Page to ABL Amendment No. 1 to the Credit Agreement]



--------------------------------------------------------------------------------

FCI FEDERAL, LLC By:   /s/ Stephanie Finn   Name: Stephanie Finn   Title:
Secretary

 

[Signature Page to ABL Amendment No. 1 to the Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:   /s/
Kevin W. Corcoran   Name: Kevin W. Corcoran   Title: Vice President

 

BANK OF AMERICA, N.A., as a Lender and an Issuing Bank By:   /s/ Kevin W.
Corcoran   Name: Kevin W. Corcoran   Title: Vice President

 

[Signature Page to ABL Amendment No. 1 to the Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ David Slattery   Name: David Slattery   Title: Vice President

 

[Signature Page to ABL Amendment No. 1 to the Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank,

as a Lender

By:   /s/ Jonathan Keegan   Name: Jonathan Keegan   Title: Vice President

 

[Signature Page to ABL Amendment No. 1 to the Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:   /s/ Lisa Hanson   Name:
Lisa Hanson   Title: Vice President

 

[Signature Page to ABL Amendment No. 1 to the Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender By:   /s/ John P Treadwell, Jr.   Name: John P
Treadwell, Jr.   Title: Senior Vice President

 

[Signature Page to ABL Amendment No. 1 to the Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

TO AMENDMENT

 

Name of Lender

   Revolving
Commitment Increase  

Citizens Bank, National Association

   $ 17,500,000  

Bank of America, N.A.

   $ 16,250,000  

Morgan Stanley Senior Funding, Inc.

   $ 11,250,000  

HSBC Bank USA, National Association

   $ 5,000,000  



--------------------------------------------------------------------------------

SCHEDULE 2

TO AMENDMENT

 

Name of Lender

   Revolving
Commitments  

Bank of America, N.A.

   $ 50,000,000  

Citizens Bank, National Association

   $ 40,000,000  

SunTrust Bank

   $ 22,500,000  

Morgan Stanley Senior Funding, Inc.

   $ 22,500,000  

HSBC Bank USA, National Association

   $ 15,000,000  